ICJ_032_PassageIndianTerritory_PRT_IND_1957-05-18_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF MAY 18th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 18 MAI 1957
‘This Order should be cited as follows:

“Right of passage over Indian territory,
Order of May 18th, 1957: I.C.]. Reports 1957, p. 6.”

La présente ordonnance doit étre citée comme suit:

« Droit de passage sur territoire indien,
Ordonnance du 18 mai 1957: C. I. J. Recueil 1957, p. 6. »

 

Sales number 162
N° de vente:

 

 

 
INTERNATIONAL COURT OF JUSTICE

1957
May 18th
General List :

No. 32 YEAR 1957

May 18th, 1957

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

Present: President HACKWORTH; Vice-President BADAWI; Judges
GUERRERO, BASDEVANT, WINIARSKI, ZORICIÉ, KLAESTAD,
READ, ARMAND-Ucon, Koyjyevnixov, Sir Muhammad
ZAFRULLA KHAN, Sir Hersch LAUTERPACHT, MORENO
QUINTANA, CORDOVA, WELLINGTON Koo; Regtstrar
J. LOPEZ OLIVAN.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Order of April 16th, 1957, fixing the time-
limit within which the Government of the Republic of Portugal
may present a written statement of its Observations and Submis-
sions in regard to the Objections raised by the Government of the
Republic of India;

4
7 RIGHT OF PASSAGE OVER INDIAN TERRITORY (ORDER 18 V 57)

Whereas by a letter dated May 6th, 1957, a certified true copy
of which was transmitted the same day to the Agent for the Govern-
ment of the Republic of India, the Agent for the Government of
the Republic of Portugal, referring in particular to the unusual
length of the document raising the Preliminary Objections, request-
ed an extension of this time-limit;

Whereas by a letter of May 16th, 1957, the Agent for the Govern-
ment of the Republic of India stated that his Government, while
not accepting the correctness of the reasons put forward for the
request for extension, had no objection thereto;

THE COURT

Extends to August 15th, 1957, the time-limit for the filing of the
Observations and Submissions of the Government of the Republic
of Portugal in regard to the Objections raised by the Government
of the Republic of India.

Done in English and in French, the English text being author-
itative, at the Peace Palace, The Hague, this eighteenth day of
May, one thousand nine hundred and fifty-seven, in three copies,
one of which will be placèd in the archives of the Court and the
others transmitted to the Government of the Portuguese Republic.
and to the Government of the Republic of India, respectivelv.

(Signed) GREEN H. HACKWORTH,
President.

(Signed) J. Lopez OLIVAN,
Registrar.
